            Case 2:18-cv-01700-RCM Document 1 Filed 12/28/18 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PHYLLIS HOHMAN and
DUANE GULISH

               Plaintiffs,
                                                             2:18-cv-1700
                                                    Case No.-------
       V.

BLOOMIN' BRANDS, INC.
d/b/a BONEFISH GRILL,

               Defendant.


                             DEFENDANT'S NOTICE OF REMOVAL

       Please take notice that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Bloomin'

Brands, Inc. (incorrectly designated as Bloomin' Brands, Inc. d/b/a Bonefish Grill) (hereinafter

"Bloomin' Brands") by and through its undersigned attorneys, hereby removes the above­

captioned action from the Court of Common Pleas for Allegheny County, Pennsylvania where it

is pending as Case No. GD-18-015493, to the United States District Court for the Western District

of Pennsylvania.

       As set forth more fully below, the case is properly removed to this Court pursuant to 28

U.S.C. § 1441 because Bloomin' Brands satisfies the procedural requirements for removal under

28 U.S.C. § 1446, and this Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332. In support of its Notice of Removal, Bloomin' Brands states as follows:

                                THE STATE COURT ACTION

       1.      Plaintiffs Phyllis Hohman and Duange Gulish ("Plaintiffs") are individuals who

reside at 9582 Babcock Bouldevard, Allison Park, Allegheny County, Pennsylvania 15101. See

Complaint, attached hereto as Exhibit A, at ,r 1.



       LEGAL\39482131\1
Case 2:18-cv-01700-RCM Document 1 Filed 12/28/18 Page 2 of 6
Case 2:18-cv-01700-RCM Document 1 Filed 12/28/18 Page 3 of 6
Case 2:18-cv-01700-RCM Document 1 Filed 12/28/18 Page 4 of 6
Case 2:18-cv-01700-RCM Document 1 Filed 12/28/18 Page 5 of 6
Case 2:18-cv-01700-RCM Document 1 Filed 12/28/18 Page 6 of 6
